Citation Nr: 1812140	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-09 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU) prior to March 14, 2007.  

2.  Entitlement to a TDIU beginning March 14, 2007, to March 15, 2010.  


REPRESENTATION 

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the Veteran's claims file rests with the RO in Oakland, California.  

In its previous decision in August 2016, the Board remanded the issue of entitlement to a TDIU prior to March 16, 2010, for further adjudication.

The issue of entitlement to a TDIU beginning March 14, 2007, to March 15, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The more probative and competent evidence of record preponderates against a finding that the Veteran's service-connected PTSD was of such a nature and severity as to prevent him from securing or following substantially gainful employment prior to March 14, 2007. 


CONCLUSION OF LAW

4.  The criteria for entitlement to a TDIU rating prior to March 14, 2007, have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication.  Moreover, the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the December 2017 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.

Finally it is noted that this appeal was remanded by the Board in August 2016 in order to readjudicate the issue of entitlement to a TDIU prior to March 16, 2010.  The Board is now satisfied that there was substantial compliance with this remand.  See Stegall v. West, 11 Vet. Ap. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, a supplemental statement of the case was issued in December 2017, which the Board finds adequate for adjudication purposes.  Accordingly, the Board finds that the remand directives were substantially complied with, and, thus, there is no Stegall violation in this case.

TDIU Prior to March 14, 2007

The Veteran has essentially contended that his service-connected PTSD prevents him obtaining and maintaining substantially gainful employment.

Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is considered to be unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

However, if the percentage ratings of 38 C.F.R. § 4.16(a) are not met but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability or disabilities, an "extraschedular TDIU" may be assigned and the case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists for TDIU, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by any nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Here, the record reflects that the Veteran is service connected for PTSD, rated at 50 percent from February 23, 1999 and 70 percent from March 16, 2010.  As the Veteran's rating is not 60 percent or more prior to March 16, 2010, he does not meet the criteria for consideration of entitlement to TDIU on a schedular basis prior to this date.  38 C.F.R. § 4.16(a).

The Veteran received a VA examination in November 1999 and indicated at that time that he lost his job as a grocery store produce manager three years earlier due to an argument with his boss.  Since then, he did mostly odd jobs in construction, but was actively looking for work in grocery stores.  The Veteran felt that he could work, and that his emotional problems would not interfere with work.  Furthermore, the Veteran "emphasize[d] that he really wants to work."

The Veteran's last employer submitted correspondence indicating that he stopped working on March 14, 2007, as a carpenter.
 
Following careful review of the record, the Board does not find that the Veteran is entitled to a schedular TDIU for the appeal period prior to March 14, 2007, or that referral for extraschedular consideration is warranted.  The evidence does not show that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected PTSD.  The more probative evidence indicates that the Veteran was temporarily unemployed prior to March 14, 2007, but it was not due to PTSD.  While the Board does not wish to minimize the nature and extent of the Veteran's overall service-connected psychiatric disability, the evidence of record simply does not support his claim that it is sufficient to produce unemployability prior to March 14, 2007.  Although the Veteran's PTSD exhibits a degree of impairment, the evidence does not reflect that gainful employment was precluded solely due to it.  To the extent the Veteran was limited by his PTSD during this time period, any such limitation was contemplated in, and was being adequately compensated by, the then-current disability rating assigned for this service-connected disability.  Accordingly, for reasons set forth above, a TDIU rating prior to March 14, 2007, the date he was last employed, is not warranted.  38 C.F.R. § 4.16(b).


ORDER

Entitlement to a TDIU is denied prior to March 14, 2007, is denied. 


REMAND

There is plausible evidence of record that suggests the Veteran may have been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities beginning March 14, 2007, to March 15, 2010, such that referral to the Director of Compensation Service for a possible extraschedular evaluation for TDIU under 38 C.F.R. § 4.16(b) is warranted.

In particular, the evidence of record shows the Veteran worked for 30 years in grocery stores, with his last experience coming as a produce manager.  Following that job, he worked in construction for several years.

As to the plausible evidence of unemployability beginning March 14, 2007, the Veteran received a VA examination in June 2009 and indicated that he was unemployed.  The examiner found that there was some evidence that his PTSD symptoms contributed to the Veteran being fired from his job at the grocery store.

While these VA examiner's findings do not preclude the possibility of any employment, they do show that the Veteran's service-connected PTSD significantly impaired the Veteran's employability during this time period.  Since there is probative evidence of record that the Veteran may have been unable to secure and follow a substantially gainful occupation due to his PTSD, the Board therefore finds that consideration of this TDIU claim beginning March 14, 2007, to March 15, 2010, for extra-schedular consideration is appropriate under 38 C.F.R. § 4.16(b).

In light of this evidence, the Board finds the issue of entitlement to TDIU benefits under 38 C.F.R. § 4.16(b) beginning March 14, 2007, to March 15, 2010, should be referred to the Director of Compensation and Pension Service for adjudication.  For these reasons, the Board finds that a remand for this referral is warranted.


Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the Director of Compensation for an opinion respecting whether the Veteran is unemployable due to his service-connected disabilities under 38 C.F.R. § 4.16(b) beginning March 14, 2007, to March 15, 2010.

2.  Upon completion, readjudicate the claim for TDIU for the period of March 14, 2007, to March 15, 2010, on an extraschedular basis.  If the benefit sought is not granted, issue the Veteran and his representative a supplement statement of the case (SSOC) and return the matter to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


